 



Exhibit 10.9

     
Loan No.: 50-2859027
  Hidden Lakes Apartments

PROMISSORY NOTE

     
$19,218,000.00
  December 28, 2006

     FOR VALUE RECEIVED, the undersigned, APARTMENT REIT HIDDEN LAKES, LP, a
Texas limited partnership (“Borrower”), having an address at c/o Triple Net
Properties, LLC, 1551 North Tustin Avenue, Suite 300, Santa Ana, California
92705, promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
“Lender”), at the office of Lender at Commercial Real Estate Services, 8739
Research Drive URP — 4, NC 1075, Charlotte, North Carolina 28262, or at such
other place as Lender may designate to Borrower in writing from time to time,
the principal sum of Nineteen Million Two Hundred Eighteen Thousand and No/100
Dollars ($19,218,000.00), together with interest on so much thereof as is from
time to time outstanding and unpaid, from the date of the advance of the
principal evidenced hereby, at the rate of five and thirty-four one-hundredths
percent (5.34%) (the “Note Rate”) or the Maximum Lawful Rate (as hereinafter
defined), together with all other amounts due hereunder or under the other Loan
Documents (as defined herein), in lawful money of the United States of America,
which shall at the time of payment be legal tender in payment of all debts and
dues, public and private.
ARTICLE I. — TERMS AND CONDITIONS
     1.1. Computation of Interest. Interest shall be computed hereunder based on
a 360-day year and based on the actual number of days elapsed for any period in
which interest is being calculated including, without limitation, the Interest
Only Period (hereinafter defined), as more particularly set forth on Annex 1
attached hereto and incorporated by this reference. Interest shall accrue from
the date on which funds are advanced hereunder (regardless of the time of day)
through and including the day on which funds are credited pursuant to
Section 1.2 hereof.
     1.2. Payment of Principal and Interest. Payments in federal funds
immediately available at the place designated for payment received by Lender
prior to 2:00 p.m. local time on a day on which Lender is open for business at
said place of payment shall be credited prior to close of business, while other
payments, at the option of Lender, may not be credited until immediately
available to Lender in federal funds at the place designated for payment prior
to 2:00 p.m. local time on the next day on which Lender is open for business.
Interest only shall be payable in one hundred twenty (120) consecutive monthly
installments in the amounts set forth on Annex 1, beginning on February 11, 2007
(the “First Payment Date”), and continuing on the eleventh (11th) day of each
and every calendar month thereafter through and including December 11, 2016
(each, a “Payment Date”). On January 11, 2017 (the “Maturity Date”) (provided
that in the event that there is a Defeasance of the Loan pursuant to
Section 1.5(d) hereof, the Maturity Date shall automatically be the Lockout
Expiration Date), the entire outstanding principal balance hereof, together with
all accrued but unpaid interest thereon, shall be due and payable in full.
     Borrower hereby authorizes Lender to use its automated loan payment service
pursuant to which on each Payment Date Borrower shall have its monthly payments
of principal (to the extent applicable) and interest payments together with any
other sums then due to Lender automatically drawn by Lender or its servicer in
accordance with that certain Auto-Draft Request Form by and between Borrower and
Lender executed in connection with the Loan (as defined in the Security
Instrument (as hereinafter defined)).

 



--------------------------------------------------------------------------------



 



     In the event that, on any Payment Date, there are insufficient funds in
such account for sums due to Lender, then Lender shall be permitted to withdraw
sums from such account on any day thereafter until such time as all payments due
to Lender have been drawn from such account; provided, however, the foregoing
shall in no event limit or otherwise modify Borrower’s obligations to make
payments of principal and interest and other sums due hereunder or under any
other Loan Document.
     1.3. Application of Payments. So long as no Event of Default (as
hereinafter defined) exists hereunder or under any other Loan Document, each
such monthly installment shall be applied, first, to any amounts hereafter
advanced by Lender hereunder or under any other Loan Document, second, to any
late fees and other amounts payable to Lender, third, to the payment of accrued
interest and last to reduction of principal.
     1.4. Payment of “Short Interest”. If the advance of the principal amount
evidenced by this Note is made on a date other than a Payment Date, Borrower
shall pay to Lender contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) day of either (x) this month, in the event that the date hereof is on or
prior to the 11th of the month, and (y) the immediately succeeding month, in the
event that the date hereof is after the 11th of the month.
     1.5. Prepayment; Defeasance.
          (a) This Note may not be prepaid, in whole or in part (except as
otherwise specifically provided herein), at any time prior to the Payment Date
occurring three (3) Payment Dates immediately prior to the Maturity Date (the
“Lockout Expiration Date”). In the event that Borrower wishes to have the
Property (as hereinafter defined) released from the lien of the Security
Instrument prior to the Lockout Expiration Date, Borrower’s sole option shall be
a Defeasance (as hereinafter defined) upon satisfaction of the terms and
conditions set forth in Section 1.5(d) hereof. This Note may be prepaid in whole
but not in part without premium or penalty on any Payment Date occurring on or
after the Lockout Expiration Date provided (i) written notice of such prepayment
is received by Lender not more than ninety (90) days and not less than thirty
(30) days prior to the date of such prepayment, and (ii) such prepayment is
accompanied by all interest accrued hereunder through and including the date of
such prepayment and all other sums due hereunder or under the other Loan
Documents. If, upon any such permitted prepayment on any Payment Date occurring
on or after the Lockout Expiration Date, the aforesaid prior written notice has
not been timely received by Lender, there shall be due a prepayment fee equal to
the lesser of (i) thirty (30) days’ interest computed at the Note Rate on the
outstanding principal balance of this Note so prepaid and (ii) interest computed
at the Note Rate on the outstanding principal balance of this Note so prepaid
that would have been payable for the period from, and including, the date of
prepayment through the Maturity Date, as though such prepayment had not
occurred.
          (b) If, prior to the Lockout Expiration Date, the indebtedness
evidenced by this Note shall have been declared due and payable by Lender
pursuant to Article II hereof or the provisions of any other Loan Document due
to a default by Borrower, then, in addition to the indebtedness evidenced by
this Note being immediately due and payable, there shall also then be
immediately due and payable a prepayment fee in an amount equal to the Yield
Maintenance Premium (as hereinafter defined) based on the entire indebtedness on
the date of such acceleration. In addition to the amounts described in the
preceding sentence, in the event of any such acceleration or tender of payment
of such indebtedness occurs or is made on or prior to the first (1st)
anniversary of the date of this Note, there shall also then be immediately due
and payable an additional prepayment fee of three percent (3%) of the principal
balance of this Note. The term “Yield Maintenance Premium” shall mean an amount
equal to the greater of (A) two percent (2.0%) of the principal amount being
prepaid, and (B) the present value of a series of payments each equal to the
Payment Differential (as hereinafter defined) and payable on each Payment

2



--------------------------------------------------------------------------------



 



Date over the remaining original term of this Note and on the Maturity Date,
discounted at the Reinvestment Yield (as hereinafter defined) for the number of
months remaining as of the date of such prepayment to each such Payment Date and
the Maturity Date. The term “Payment Differential” shall mean an amount equal to
(i) the Note Rate less the Reinvestment Yield, divided by (ii) twelve (12) and
multiplied by (iii) the principal sum outstanding under this Note after
application of the constant monthly payment due under this Note on the date of
such prepayment, provided that the Payment Differential shall in no event be
less than zero. The term “Reinvestment Yield” shall mean an amount equal to the
lesser of (i) the yield on the U.S. Treasury issue (primary issue) with a
maturity date closest to the Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the indebtedness evidenced by this Note, with each such yield being based on
the bid price for such issue as published in the Wall Street Journal on the date
that is fourteen (14) days prior to the date of such prepayment (or, if such bid
price is not published on that date, the next preceding date on which such bid
price is so published) and converted to a monthly compounded nominal yield. In
the event that any prepayment fee is due hereunder, Lender shall deliver to
Borrower a statement setting forth the amount and determination of the
prepayment fee, and, provided that Lender shall have in good faith applied the
formula described above, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the fifteen (15) day period preceding the date of such prepayment. Lender
shall not be obligated or required to have actually reinvested the prepaid
principal balance at the Reinvestment Yield or otherwise as a condition to
receiving the prepayment fee. All sums and fees payable to Lender provided for
in this Section 1.6(b) are subject to reduction, if and to the extent
characterized as interest under applicable law, by the amount (if any) which
would cause interest under this Note to exceed the Maximum Lawful Rate.
          (c) Partial prepayments of this Note shall not be permitted, except
for partial prepayments resulting from Lender’s election to apply insurance or
condemnation proceeds to reduce the outstanding principal balance of this Note
as provided in the Security Instrument, in which event no prepayment fee or
premium shall be due unless, at the time of either Lender’s receipt of such
proceeds or the application of such proceeds to the outstanding principal
balance of this Note, an Event of Default, or an event which, with notice or the
passage of time, or both, would constitute an Event of Default, shall have
occurred, which default or Event of Default is unrelated to the applicable
casualty or condemnation, in which event the applicable prepayment fee or
premium shall be due and payable based upon the amount of the prepayment. No
notice of prepayment shall be required under the circumstances specified in the
preceding sentence. No principal amount repaid may be reborrowed. Any such
partial prepayments of principal shall be applied to the unpaid principal
balance evidenced hereby but such application shall not reduce the amount of the
fixed monthly installments required to be paid pursuant to Section 1.2 above.
Except as otherwise expressly provided in this Section, the prepayment fees
provided above shall be due, to the extent permitted by applicable law, under
any and all circumstances where all or any portion of this Note is paid prior to
the Maturity Date, whether such prepayment is voluntary or involuntary,
including, without limitation, if such prepayment results from Lender’s exercise
of its rights upon Borrower’s default and acceleration of the Maturity Date of
this Note (irrespective of whether foreclosure proceedings have been commenced),
and shall be in addition to any other sums due hereunder or under any of the
other Loan Documents. No tender of a prepayment of this Note with respect to
which a prepayment fee is due shall be effective unless such prepayment is
accompanied by the applicable prepayment fee.
          (d) (i) On any Payment Date on or after the earlier to occur of
(x) three (3) years following the first Payment Date hereunder, and (y) the day
immediately following the date which is two (2) years after the “startup day,”
within the meaning of Section 860G(a) (9) of the Internal Revenue Code of 1986,
as amended from time to time or any successor statute (the “Code”), of a “real
estate mortgage investment conduit,” within the meaning of Section 860D of the
Code (a “REMIC Trust”), that holds this

3



--------------------------------------------------------------------------------



 



Note, and provided no Event of Default has occurred hereunder or under any of
the other Loan Documents, at Borrower’s option, Lender shall cause the release
of the Property from the lien of the Security Instrument and the other Loan
Documents (a “Defeasance”) upon the satisfaction of the following conditions:
     (A) Borrower shall give not more than ninety (90) days’ or less than sixty
(60) days’ prior written notice to Lender specifying the date Borrower intends
for the Defeasance to be consummated (the “Release Date”), which date shall be a
Payment Date.
     (B) All accrued and unpaid interest and all other sums due under this Note
and under the other Loan Documents up to and including the Release Date shall be
paid in full on or prior to the Release Date.
     (C) Borrower shall deliver to Lender on or prior to the Release Date:

  (1)   a sum of money in immediately available funds (the “Defeasance Deposit”)
equal to the outstanding principal balance of this Note plus an amount, if any,
which together with the outstanding principal balance of this Note, shall be
sufficient to enable Lender to purchase, through means and sources customarily
employed and available to Lender, for the account of Borrower, (x) direct,
non-callable, fixed rate obligations of the United States of America or
(y) non-callable, fixed rate obligations, other than U.S. Treasury Obligations,
that are “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended, that provide for payments prior, but
as close as possible, to all successive monthly Payment Dates occurring after
the Release Date and to the Lockout Expiration Date, with each such payment
being equal to or greater than the amount of the corresponding installment of
principal and/or interest required to be paid under this Note (including, but
not limited to, the scheduled outstanding principal balance of the Loan due on
the Maturity Date based upon payments of principal and interest through the
Lockout Expiration Date) for the balance of the term hereof (the “Defeasance
Collateral”), each of which shall be duly endorsed by the holder thereof as
directed by Lender or accompanied by a written instrument of transfer in form
and substance satisfactory to Lender in its sole discretion (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the Defeasance Security
Agreement (as hereinafter defined) the first priority security interest in the
Defeasance Collateral in favor of Lender in conformity with all applicable state
and federal laws governing granting of such security interests.     (2)   a
pledge and security agreement, in form and substance satisfactory to Lender,
creating a first priority security interest in favor of Lender in the Defeasance
Collateral (the “Defeasance Security Agreement”);



4



--------------------------------------------------------------------------------



 



  (3)   a certificate of Borrower certifying that all of the requirements set
forth in this subsection 1.5(d)(i) have been satisfied;     (4)   one or more
opinions of counsel for Borrower in form and substance and delivered by counsel
which would be satisfactory to Lender stating, among other things, that
(i) Lender has a perfected first priority security interest in the Defeasance
Collateral and that the Defeasance Security Agreement is enforceable against
Borrower in accordance with its terms, (ii) in the event of a bankruptcy
proceeding or similar occurrence with respect to Borrower, none of the
Defeasance Collateral nor any proceeds thereof will be property of Borrower’s
estate under Section 541 of the U.S. Bankruptcy Code, as amended, or any similar
statute and the grant of security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the U.S. Bankruptcy
Code, as amended, or applicable state law, (iii) the release of the lien of the
Security Instrument and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any REMIC Trust that then holds this Note to fail
to maintain its status as a REMIC Trust and (iv) the defeasance will not cause
any REMIC Trust to be an “investment company” under the Investment Company Act
of 1940;     (5)   evidence in writing from any applicable Rating Agency (as
defined in the Security Instrument) to the effect that the Defeasance will not
result in a downgrading, withdrawal or qualification of the respective ratings
in effect immediately prior to such Defeasance for any Securities (as
hereinafter defined) issued in connection with the securitization which are then
outstanding; provided, however, no evidence from a Rating Agency shall be
required if this Note does not meet the then-current review requirements of such
Rating Agency.     (6)   a certificate in form and scope acceptable to Lender in
its sole discretion from an acceptable independent accountant certifying that
the Defeasance Collateral will generate amounts sufficient to make all payments
of principal and interest due under this Note through the Lockout Expiration
Date and the outstanding principal balance of the Loan due on the Maturity Date
based upon payments of principal and interest through the Lockout Expiration
Date;     (7)   Borrower and any guarantor or indemnitor of Borrower’s
obligations under the Loan Documents for which Borrower has personal liability
executes and delivers to Lender such documents and agreements as Lender shall
reasonably require to evidence and effectuate the ratification of such personal
liability and guaranty or indemnity, respectively;     (8)   such other
certificates, documents or instruments as Lender may reasonably require; and    
(9)   payment of all fees, costs, expenses and charges incurred by Lender in
connection with the Defeasance of the Property and the purchase of the
Defeasance Collateral, including, without limitation, all legal fees and

5



--------------------------------------------------------------------------------



 



      costs and expenses incurred by Lender or its agents in connection with
release of the Property, review of the proposed Defeasance Collateral and
preparation of the Defeasance Security Agreement and related documentation, any
revenue, documentary, stamp, intangible or other taxes, charges or fees due in
connection with transfer of the Note, assumption of the Note, or substitution of
collateral for the Property shall be paid on or before the Release Date. Without
limiting Borrower’s obligations with respect thereto, Lender shall be entitled
to deduct all such fees, costs, expenses and charges from the Defeasance Deposit
to the extent of any portion of the Defeasance Deposit which exceeds the amount
necessary to purchase the Defeasance Collateral.

     (D) In connection with the Defeasance Deposit, Borrower hereby authorizes
and directs Lender using the means and sources customarily employed and
available to Lender to use the Defeasance Deposit to purchase for the account of
Borrower the Defeasance Collateral. Furthermore, the Defeasance Collateral shall
be arranged such that payments received from such Defeasance Collateral shall be
paid directly to Lender to be applied on account of the indebtedness of this
Note. Any part of the Defeasance Deposit in excess of the amount necessary to
purchase the Defeasance Collateral and to pay the other and related costs
Borrower is obligated to pay under this Section 1.5 shall be refunded to
Borrower.
     (ii) Upon compliance with the requirements of subsection 1.5(d)(i), the
Property shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute collateral
which shall secure this Note and all other obligations under the Loan Documents.
Lender will, at Borrower’s expense, execute and deliver any agreements
reasonably requested by Borrower to release the lien of the Security Instrument
from the Property.
     (iii) Upon the release of the Property in accordance with this
Section 1.5(d), Borrower shall assign all its obligations and rights under this
Note, together with the pledged Defeasance Collateral, to a newly created
successor entity which complies with the terms of Section 2.29 of the Security
Instrument designated by Lender in its sole discretion. Such successor entity
shall execute an assumption agreement in form and substance satisfactory to
Lender in its sole discretion pursuant to which it shall assume Borrower’s
obligations under this Note and the Defeasance Security Agreement. As conditions
to such assignment and assumption, Borrower shall (x) deliver to Lender an
opinion of counsel in form and substance satisfactory to a prudent lender and
delivered by counsel satisfactory to a prudent lender stating, among other
things, that such assumption agreement is enforceable against Borrower and such
successor entity in accordance with its terms and that this Note and the
Defeasance Security Agreement as so assumed, are enforceable against such
successor entity in accordance with their respective terms, and (y) pay all
costs and expenses (including, but not limited to, legal fees) incurred by
Lender or its agents in connection with such assignment and assumption
(including, without limitation, the review of the proposed transferee and the
preparation of the assumption agreement and related documentation). Upon such
assumption, Borrower shall be relieved of its obligations hereunder, under the
other Loan Documents other than as specified in Section 1.5(d)(i)(C)(7) above
and under the Defeasance Security Agreement (or other Defeasance document).
     1.6. Security. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, that certain mortgage, deed
of trust or deed to secure debt, security agreement and fixture filing (the
“Security Instrument”) from Borrower for the benefit of Lender, dated

6



--------------------------------------------------------------------------------



 



of even date herewith, covering the Property. The Security Instrument, together
with this Note and all other documents to or of which Lender is a party or
beneficiary now or hereafter evidencing, securing, guarantying, modifying or
otherwise relating to the indebtedness evidenced hereby, are herein referred to
collectively as the “Loan Documents”. All of the terms and provisions of the
Loan Documents are incorporated herein by reference. Some of the Loan Documents
are to be filed for record on or about the date hereof in the appropriate public
records.
ARTICLE II. — DEFAULT
     2.1. Events of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above and
such payment is not made on the date such payment is due, or should any other
default occur under any other Loan Document and not be cured within any
applicable grace or notice period (if any), then an Event of Default (an “Event
of Default”) shall exist hereunder, and in such event the indebtedness evidenced
hereby, including all sums advanced or accrued hereunder or under any other Loan
Document, and all unpaid interest accrued thereon, shall, at the option of
Lender and without notice to Borrower, at once become due and payable and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity.
     2.2. Late Charges. In the event that any payment is not received by Lender
within ten (10) days of the date when due (subject to any applicable grace
period), then, in addition to any default interest payments due hereunder,
Borrower shall also pay to Lender a late charge in an amount equal to three
percent (3%) of the amount of such overdue payment. Notwithstanding the
foregoing, no late charge shall be due on the principal balance on the Loan as a
result of the failure to repay in full the Loan on the Maturity Date.
     2.3. Default Interest Rate. So long as any Event of Default exists
hereunder or under any other Loan Document, regardless of whether or not there
has been an acceleration of the indebtedness evidenced hereby, and at all times
after maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note, from the date due until the date credited, at a rate per annum equal to
four percent (4%) in excess of the Note Rate, or, if such increased rate of
interest may not be collected under applicable law (as applicable), then at the
Maximum Lawful Rate (as applicable, the “Default Interest Rate”), and such
default interest shall be immediately due and payable.
     2.4. Borrower’s Agreements. Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender’s actual damages
resulting from any late payment or default, and such late charges and default
interest are reasonable estimates of those damages and do not constitute a
penalty. The remedies of Lender in this Note or in the Loan Documents, or at law
or in equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together, in Lender’s discretion.
     2.5. Borrower to Pay Costs. In the event that this Note, or any part
hereof, is collected by or through an attorney-at-law, Borrower agrees to pay
all costs of collection, including, but not limited to, reasonable attorneys’
fees.
     2.6. Exculpation. Notwithstanding anything in this Note or the Loan
Documents to the contrary, but subject to the qualifications hereinbelow set
forth, Lender agrees that:
          (a) Borrower shall be liable upon the indebtedness evidenced hereby
and for the other obligations arising under the Loan Documents to the full
extent (but only to the extent) of the security therefor, the same being all
properties (whether real or personal), rights, estates and interests now

7



--------------------------------------------------------------------------------



 



or at any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents (collectively, the “Property”);
          (b) if a default occurs in the timely and proper payment of all or any
part of such indebtedness evidenced hereby or in the timely and proper
performance of the other obligations of Borrower under the Loan Documents, any
judicial proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the Property, except with respect to
the liability described below in this section; and
          (c) in the event of a foreclosure of such liens, security titles,
estates, assignments, rights or security interests securing the payment of this
Note and/or the other obligations of Borrower under the Loan Documents, no
judgment for any deficiency upon the indebtedness evidenced hereby shall be
sought or obtained by Lender against Borrower, except with respect to the
liability described below in this section; provided, however, that,
notwithstanding the foregoing provisions of this section, Borrower shall be
fully and personally liable and subject to legal action (i) for proceeds paid
under any insurance policies (or paid as a result of any other claim or cause of
action against any person or entity) by reason of damage, loss or destruction to
all or any portion of the Property, to the full extent of such proceeds not
previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender, (ii) for proceeds or awards
resulting from the condemnation or other taking in lieu of condemnation of all
or any portion of the Property, to the full extent of such proceeds or awards
not previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender, (iii) for all tenant security
deposits or other refundable deposits paid to or held by Borrower or any other
person or entity in connection with leases of all or any portion of the Property
which are not applied in accordance with the terms of the applicable lease or
other agreement, (iv) for rent and other payments received from tenants under
leases of all or any portion of the Property paid more than one (1) month in
advance, (v) for rents, issues, profits and revenues of all or any portion of
the Property received or applicable to a period after the occurrence of any
Event of Default hereunder or under the Loan Documents or any event which, with
notice or the passage of time, or both, would constitute an Event of Default,
hereunder or under the Loan Documents which are not either applied to the
ordinary and necessary expenses of owning and operating the Property or paid to
Lender, (vi) for waste committed on the Property, damage to the Property as a
result of the intentional misconduct or gross negligence of Borrower or any of
its principals, officers, general partners or members, any guarantor, any
indemnitor, or any agent or employee of any such person, or any removal of all
or any portion of the Property in violation of the terms of the Loan Documents,
to the full extent of the losses or damages incurred by Lender on account of
such occurrence, (vii) for failure to pay any valid taxes, assessments,
mechanic’s liens, materialmen’s liens or other liens which could create liens on
any portion of the Property which would be superior to the lien or security
title of the Security Instrument or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant except, with respect to any such
taxes or assessments, to the extent that funds have been deposited with Lender
pursuant to the terms of the Security Instrument specifically for the applicable
taxes or assessments and not applied by Lender to pay such taxes and
assessments, (viii) for all obligations and indemnities of Borrower under the
Loan Documents relating to Hazardous Substances (as defined in the Security
Instrument) or radon or compliance with Environmental Laws (as defined in the
Security Instrument) and regulations to the full extent of any losses or damages
(including those resulting from diminution in value of any Property) incurred by
Lender and/or any of its affiliates as a result of the existence of such
Hazardous Substances or radon or failure to comply with such Environmental Laws
or regulations, or (ix) for fraud, intentional misrepresentation, failure to
disclose a material fact, any untrue statement of a material fact or omission to
state a material fact in the written materials and/or information provided to
Lender or any of its affiliates

8



--------------------------------------------------------------------------------



 



by or on behalf of Borrower or any of its affiliates, principals, officers,
general partners or members, any guarantor, any indemnitor or any agent,
employee or other person authorized or apparently authorized to make statements,
representations or disclosures on behalf of Borrower, any affiliate, principal,
officer, general partner or member of Borrower, any guarantor or any indemnitor,
to the full extent of any losses, damages and expenses of Lender and/or any of
its affiliates on account thereof. References herein to particular sections of
the Loan Documents shall be deemed references to such sections as affected by
other provisions of the Loan Documents relating thereto. Nothing contained in
this Section shall (1) be deemed to be a release or impairment of the
indebtedness evidenced by this Note or the other obligations of Borrower under
the Loan Documents or the lien of the Loan Documents upon the Property, or
(2) preclude Lender from foreclosing the Loan Documents in case of any default
or from enforcing any of the other rights of Lender except as stated in this
Section, or (3) limit or impair in any way whatsoever (A) the Indemnity and
Guaranty Agreement (the “Indemnity Agreement”) or (B) the Environmental
Indemnity Agreement (the “Environmental Indemnity Agreement”), each of even date
herewith executed and delivered in connection with the indebtedness evidenced by
this Note or release, relieve, reduce, waive or impair in any way whatsoever,
any obligation of any party to the Indemnity Agreement or the Environmental
Indemnity Agreement.
     Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in this Section 2.6 SHALL BECOME NULL AND VOID
and shall be of no further force and effect in the event of (i) a default by
Borrower, Indemnitor (as defined in the Security Instrument) or any general
partner, manager or managing member of Borrower of any of the covenants set
forth in Section 2.9 or Section 2.29 of the Security Instrument, or (ii) if the
Property or any part thereof shall become an asset in (A) a voluntary bankruptcy
or insolvency proceeding of Borrower or Indemnitor, or (B) an involuntary
bankruptcy or insolvency proceeding of Borrower or Indemnitor in which the
Borrower or the Indemnitor colludes with creditors in such bankruptcy or
insolvency proceeding and which is not dismissed within sixty (60) days of
filing.
     Notwithstanding anything to the contrary in this Note, the Security
Instrument or any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness evidenced hereby or secured by the Security
Instrument or any of the other Loan Documents or to require that all collateral
shall continue to secure all of the indebtedness owing to Lender in accordance
with this Note, the Security Instrument and the other Loan Documents.
ARTICLE III. — GENERAL CONDITIONS
     3.1. No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced hereby by reason of default hereunder, acceptance of a partial or past
due payment, or indulgences granted from time to time shall be construed (i) as
a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or
(ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender agrees otherwise in
writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

9



--------------------------------------------------------------------------------



 



     3.2. Waivers. Presentment for payment, demand, protest and notice of
demand, protest and nonpayment and all other notices are hereby waived by
Borrower. Borrower hereby further waives and renounces, to the fullest extent
permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the other Loan
Documents.
     3.3. Limit of Validity.
          (a) Definitions. As used herein, the term “Maximum Lawful Rate” shall
mean the maximum lawful rate of interest which may be contracted for, charged,
taken, received or reserved by Lender in accordance with the applicable laws of
the State of Texas (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges (as
defined herein) made in connection with the transaction evidenced by this Note
and the other Loan Documents. As used herein, the term “Charges” shall mean all
fees, charges and/or any other things of value, if any, contracted for, charged,
received, taken or reserved by Lender in connection with the transactions
relating to this Note and the other Loan Documents, which are treated as
interest under applicable law. As used herein, the term “Related Indebtedness”
shall mean any and all debt paid or payable by Borrower to Lender pursuant to
the Loan Documents or any other communication or writing by or between Borrower
and Lender related to the transaction or transactions that are the subject
matter of the Loan Documents, except such debt which has been paid or is payable
by Borrower to Lender under this Note.
          (b) Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on this Note and/or the Related Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
     3.4. Savings Clause. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on this Note or the
Related Indebtedness (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged or received by reason of
Lender’s exercise of the option to accelerate the maturity of this Note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of this Note and/or
the Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
cancelled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note and/or the Related Indebtedness (or, if this Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of this Note and the other Loan Documents immediately be

10



--------------------------------------------------------------------------------



 



deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if this
Note has been paid in full before the end of the stated term of this Note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against this Note and/or any
Related Indebtedness then owing by Borrower to Lender. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged or received
by Lender for the use, forbearance or detention of any debt evidenced by this
Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note and/or the Related Indebtedness does
not exceed the Maximum Lawful Rate from time to time in effect and applicable to
this Note and/or the Related Indebtedness for so long as debt is outstanding In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving tri-party
accounts) apply to this Note and/or the Related Indebtedness. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.
     3.5. Use of Funds. Borrower hereby warrants, represents and covenants that
no funds disbursed hereunder shall be used for personal, family or household
purposes.
     3.6. Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
     3.7. Governing Law. THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.
     3.8. Waiver of Jury Trial. BORROWER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF
LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN

11



--------------------------------------------------------------------------------



 



EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
ARTICLE IV. — MISCELLANEOUS PROVISIONS
     4.1. Successors and Assigns; Joint and Several; Interpretation. The terms
and provisions hereof shall be binding upon and inure to the benefit of Borrower
and Lender and their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. As used herein, the terms “Borrower” and
“Lender” shall be deemed to include their respective heirs, executors, legal
representatives, successors, successors-in-title and assigns, whether by
voluntary action of the parties or by operation of law. If Borrower consists of
more than one person or entity, each shall be jointly and severally liable to
perform the obligations of Borrower under this Note. All personal pronouns used
herein, whether used in the masculine, feminine or neuter gender, shall include
all other genders; the singular shall include the plural and vice versa. Titles
of articles and sections are for convenience only and in no way define, limit,
amplify or describe the scope or intent of any provisions hereof. Time is of the
essence with respect to all provisions of this Note. This Note and the other
Loan Documents contain the entire agreements between the parties hereto relating
to the subject matter hereof and thereof and all prior agreements relative
hereto and thereto which are not contained herein or therein are terminated.
     4.2. Taxpayer Identification. The Tax Identification Number of Apartment
REIT Hidden Lakes, LP is 20-8104293.
[The Remainder of the Page is Intentionally Blank]

12



--------------------------------------------------------------------------------



 



     THIS NOTE AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO. THIS NOTE CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RESPECTING THE MATTERS HEREIN SET FORTH AND SUPERSEDES ALL PRIOR AGREEMENTS,
WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES RESPECTING SUCH MATTERS. ANY
AMENDMENTS OR MODIFICATIONS HERETO, IN ORDER TO BE EFFECTIVE, SHALL BE IN
WRITING AND EXECUTED BY THE PARTIES HERETO. A DETERMINATION THAT ANY PROVISION
OF THIS NOTE IS UNENFORCEABLE OR INVALID SHALL NOT AFFECT THE ENFORCEABILITY OR
VALIDITY OF ANY OTHER PROVISION, AND ANY DETERMINATION THAT THE APPLICATION OF
ANY PROVISION OF THIS NOTE TO ANY PERSON OR CIRCUMSTANCE IS ILLEGAL OR
UNENFORCEABLE SHALL NOT AFFECT THE ENFORCEABILITY OR VALIDITY OF SUCH PROVISION
AS IT MAY APPLY TO ANY OTHER PERSONS OR CIRCUMSTANCES.
     IN WITNESS WHEREOF, Borrower has executed this Note as of the date first
written above.

                              BORROWER:
 
                            APARTMENT REIT HIDDEN LAKES, LP,
a Texas limited partnership
 
                            By:   Apartment REIT Hidden Lakes GP, LLC,         a
Delaware limited liability company,         its General Partner
 
                                By:   NNN Apartment REIT Holdings, L.P.,        
    a Virginia limited partnership,             its Manager
 
                                    By:   NNN Apartment REIT, Inc.,            
    a Maryland corporation,                 its General Partner
 
                       
 
              By:   /s/ Andrea R. Biller
 
                 
 
   
 
              Name:   Andrea R. Biller
 
                 
 
   
 
              Title:   Secretary
 
                       

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO $19,218,000 PROMISSORY NOTE
(Loan No.: 50-2859027)
[SEE ATTACHED]

 